November 30, 2012 Jeff Gentry 2150 South 1300 East, Suite 350 Salt Lake City, UT 84106 RE: Notice of Termination of Consulting Agreement Jeff, Pursuant to Section 6 of the Consulting Agreement (the “Agreement”) dated March 31, 2012, between Peak Minerals Inc. (the “Company”) and Jeff Gentry, we hereby provide thirty (30) days’ notice to terminate the Agreement.Enclosed, please find your final payment of $7,500 for December 2012 services. Thank you, /s/ Lance D’Ambrosio Lance D’Ambrosio Peak Minerals Inc.
